DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8, 13-19 and 21 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Patent Application Publication 2021/0278387 to Bistany et al. (Bistany).
Claim 1
With regard to a chemical sensing unit comprising a plurality of sensing elements, each of the plurality of sensing elements being configured to sense a respective one or more chemicals in an environment of the chemical sensing system; Bistany teaches an entry unit and a detection unit with particle sensors and chemical sensors (Fig. 1, entry unit 116; detection unit 144, particle sensor 152, chemical sensor 156; par. 25).
With regard to a computer processor; and a non-transitory computer-readable storage medium storing instruction; Bistany teaches a processor and memory (par. 29).
With regard to receiving, from the chemical sensing unit, a first plurality of measurements comprising measured values output by the plurality of sensing elements at a plurality of points in a period of time; Bistany teaches that receiving measurements from a plurality of sensors over time (pars. 25, 26).
With regard to identifying, using the first plurality of measurements, a first timepoint corresponding to an occurrence of an event at least in part by analyzing the measured values output by the plurality of sensing elements to identify a pattern indicative of the occurrence of the event; Bistany teaches using the measurements to detect a triggering event (pars. 25, 28; Fig. 5, steps 510, pars. 105, 106).
With regard to after identifying the occurrence of the event, generating an inference about one or more chemical characteristics of the environment of the chemical sensing system using a second plurality of measurements, the second plurality of measurements comprising measured values output by the plurality of sensing elements after the first timepoint, Bistany teaches using additional measurements to detect quantity, size, density, composition, structure and dispersion of an aerosol in the environment (Fig. 5, steps 515, 520, 525; pars. 106-108).
Claim 2
Bistany teaches that analyzing the measured values output by the plurality of sensing elements to identify a pattern indicative of the occurrence of the event comprises determining that the measured values output by the plurality of sensing elements meet a predetermined pattern indicative of the occurrence of the event (pars. 28, 106).
Claim 3
Bistany teaches that analyzing the measured values output by the plurality of sensing elements to identify the pattern indicative of the occurrence of the event comprises: generating a first set of features using at least one of the first plurality of measurements obtained at the first timepoint; and providing the first set of features as input to a machine learning model to obtain output indicating that the first timepoint corresponds to the occurrence of the event (pars. 83, 28).
Claim 4
Bistany teaches that generating the inference about the one or more chemical characteristics of the environment using the second plurality of measurements comprises: generating a set of features using the second plurality of measurements; and providing the set of features as input to a machine learning model to obtain an output representing the inference about the one or more chemical characteristics of the environment (pars. 83, 106-108).
Claim 5
Bistany teaches that the method comprises determining a reference state of the environment, wherein the reference state represents measured values output by the plurality of sensing elements outside of the event (par. 84).
Claim 6
Bistany teaches that generating the inference about the one or more chemical characteristics of the environment comprises generating the inference using the second plurality of measurements and the reference state (par. 84).
Claim 7
Bistany teaches that generating the inference using the second plurality of measurements and the reference state comprises: generating a set of features using the second plurality of measurements and the reference state; and providing the set of features as input to a machine learning model to obtain an output representing the inference about the one or more chemical characteristics of the environment (pars. 83, 84).
Claim 8
Bistany teaches that analyzing the measured values output by the plurality of sensing elements to identify the pattern indicative of the occurrence of the event comprises identifying a change from the reference state indicative of the occurrence of the event (par. 84).
Claim 9
Bistany teaches that the method further comprises outputting an indication of an action to be performed by a user based on the generated inference about the one or more chemical characteristics of the environment (pars. 150, 153, 154).
Claim 13
With regard to sensing, by a plurality of sensing elements of a chemical sensing unit, one or more chemicals in the environment, Bistany teaches an entry unit and a detection unit with particle sensors and chemical sensors (Fig. 1, entry unit 116; detection unit 144, particle sensor 152, chemical sensor 156; par. 25).
With regard to using a computer processor to perform: receiving, from the chemical sensing unit, a first plurality of measurements comprising measured values output by the plurality of sensing elements at a plurality of points in time; Bistany teaches that receiving measurements from a plurality of sensors over time (pars. 25, 26).
With regard to identifying, using the first plurality of measurements, a first timepoint corresponding to an occurrence of an event at least in part by analyzing the measured values output by the plurality of sensing elements to identify a pattern indicative of the occurrence of the event; Bistany teaches using the measurements to detect a triggering event (pars. 25, 28; Fig. 5, steps 510, pars. 105, 106).
With regard to after identifying the occurrence of the event, generating an inference about one or more chemical characteristics of the environment of the chemical sensing system using a second plurality of measurements, the second plurality of measurements comprising measured values output by the plurality of sensing elements after the first timepoint; Bistany teaches using additional measurements to detect quantity, size, density, composition, structure and dispersion of an aerosol in the environment (Fig. 5, steps 515, 520, 525; pars. 106-108).
Claim 14
Bistany teaches that analyzing the measured values output by the plurality of sensing elements to identify the pattern indicative of the occurrence of the event comprises: generating a first set of features using at least one of the first plurality of measurements obtained at the first timepoint; and providing the first set of features as input to a machine learning model to obtain output indicating that the first timepoint corresponds to the occurrence of the event (pars. 83, 28).
Claim 15
Bistany teaches that generating the inference about the one or more chemical characteristics of the environment using the second plurality of measurements comprises: generating a set of features using the second plurality of measurements; and providing the set of features as input to a machine learning model to obtain an output representing the inference about the environment (pars. 83, 106-108).
Claim 16
Bistany teaches determining a reference state of the environment, wherein the reference state represents measured values output by the plurality of sensing elements outside of the event (par. 84).
Claim 17
Bistany teaches that generating the inference about the one or more chemical characteristics of the environment comprises generating the inference using the second plurality of measurements and the reference state (par. 84).
Claim 18
Bistany teaches that generating the inference using the second plurality of measurements and the reference state comprises: generating a set of features using the second plurality of measurements and the reference state; and providing the set of features as input to a machine learning model to obtain an output representing the inference about the one or more chemical characteristics of the environment (pars. 83, 84).
Claim 19
Bistany teaches that analyzing the measured values output by the plurality of sensing elements to identify the pattern indicative of the occurrence of the event comprises identifying a change from the reference state indicative of the occurrence of the event (par. 84).
Claim 21
With regard to a computer processor; and a non-transitory computer-readable storage medium storing instructions; Bistany teaches a processor and memory (par. 29).
With regard to receiving, from the chemical sensing unit, a first plurality of measurements comprising measured values output by the plurality of sensing elements at a plurality of points in a period of time; Bistany teaches that receiving measurements from a plurality of sensors over time (pars. 25, 26).
With regard to identifying, using the first plurality of measurements, a first timepoint corresponding to an occurrence of an event at least in part by analyzing the measured values output by the plurality of sensing elements to identify a pattern indicative of the occurrence of the event; Bistany teaches using the measurements to detect a triggering event (pars. 25, 28; Fig. 5, steps 510, pars. 105, 106).
With regard to after identifying the occurrence of the event, generating an inference about one or more chemical characteristics of the environment of the chemical sensing system using a second plurality of measurements, the second plurality of measurements comprising measured values output by the plurality of sensing elements after the first timepoint; Bistany teaches using additional measurements to detect quantity, size, density, composition, structure and dispersion of an aerosol in the environment (Fig. 5, steps 515, 520, 525; pars. 106-108).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bistany in view of US Patent Application Publication 2006/0073483 to White et al. (White).
Claim 10
Bistany teaches all the limitations of claim 1 upon which claim 10 depends.  Bistany does not teach that the method further comprises determining that an odor is present in the environment based on the inference about the one or more chemical characteristics of the environment.  White teaches identifying an odor (par. 58).  It would have been obvious to one or ordinary skill in the art before the effective filing date to modify the detection network, as taught by Bistany, to include detecting odor, as taught by White, because then explosive, chemical and/or biological attacks would have been detected (White, par. 4).
Claim(s) 11 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bistany in view of US Patent Application Publication 2020/0400631 to Gao et al. (Gao).
Claim 11
Bistany teaches all the limitations of claim 1 upon which claim 11 depends.  Bistany does not teach that generating the inference about the one or more chemical characteristics of the environment comprises determining a concentration of at least one chemical in the environment.  Gao teaches detecting the concentration of a chemical (pars. 32, 143, 161).  It would have been obvious to one or ordinary skill in the art before the effective filing date to modify the detection network, as taught by Bistany, to include determining concentration, as taught by Gao, because then malodorous air would have been detected (Gao, pars. 4, 5).
Claim 20
Bistany teaches all the limitations of claim 13 upon which claim 20 depends.  Bistany does not teach that generating the inference about the one or more chemical characteristics of the environment comprises determining a concentration of at least one chemical in the environment.  Gao teaches detecting the concentration of a chemical (pars. 32, 143, 161).  It would have been obvious to one or ordinary skill in the art before the effective filing date to modify the detection network, as taught by Bistany, to include determining concentration, as taught by Gao, because then malodorous air would have been detected (Gao, pars. 4, 5).
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bistany in view of US Patent Application Publication 2017/0069010 to Amin et al. (Amin).
Claim 12
Bistany teaches all the limitations of claim 1 upon which claim 12 depends.  Bistany does not teach that the second plurality of measurements comprises measured values output by the plurality of sensing elements before the first timepoint.  Amin teaches matching location data to a sample and other location (par. 97).  Matching data with other data can include data that was measured before the current data.  It would have been obvious to one or ordinary skill in the art before the effective filing date to modify the detection network, as taught by Bistany, to include matching with previously collected data, because then a more detailed and/or improved model would have been provided (Amin, par. 97).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL L BARBEE whose telephone number is (571)272-2212. The examiner can normally be reached M-F: 9-5:30..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John E Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANUEL L BARBEE/Primary Examiner, Art Unit 2864